                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                  Plaintiff,



v.                                   MEMORANDUM OF LAW & ORDER
                                     Criminal File No. 08-14 (MJD/SRN)

(1) ELIO HERNANDEZ
a/k/a CHRISTIAN HERNANDEZ-SELDANA,

                  Defendant.

Andrew S. Dunne, Assistant United States Attorney, Counsel for Plaintiff.

Elio Hernandez, pro se.

I.    INTRODUCTION

      This matter is before the Court on Defendant Elio Hernandez’s Motion for

Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c). [Docket No. 269]

II.   BACKGROUND

      On July 31, 2008, Defendant Elio Hernandez, indicted as Christian

Hernandez-Seldana, pled guilty to a one-count Indictment: Conspiracy to

Distribute and Possess with Intent to Distribute 1 Kilogram or More of Heroin

and a Detectable Amount of Cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and

                                        1
(b)(1)(A) and 846. Before sentencing, the Probation Office prepared a

Presentence Investigation (“PSI”). The PSI calculated a total offense level of 39

based on a base offense of 38 under U.S.S.G. § 2D1.1, a 4-level increase for role

under U.S.S.G. § 3B1.1(a), and a 3-level reduction of acceptance of responsibility

under U.S.S.G. § 3E1.1. The PSI calculated 4 criminal history points: 2 points for

a 2004 conviction for drug possession (PSI ¶ 47) and 2 points for a 2005

conviction for illegal entry (¶ 48), for a criminal history category III. At

sentencing, Defendant moved for a downward departure for substantial

overstatement of his criminal history under U.S.S.G. § 4A1.3. The Court denied

the motion and adopted the Guideline calculations in the PSI, for a total offense

level of 39, criminal history category III, and an advisory Guideline range of 324-

405 months. The Court then sentenced Defendant to a term of imprisonment of

360 months.

      Defendant appealed his conviction and sentence to the Eighth Circuit

Court of Appeals, which affirmed. United States v. Hernandez, 354 F. App’x 277

(8th Cir. 2009).

      Defendant later filed a motion requesting a sentence reduction under 18

U.S.C. § 3582(c)(2), based on Amendment 782. [Docket Nos. 252, 258] In 2016,



                                          2
the Court granted the motion, found that Defendant’s Guideline range had been

retroactively reduced, and resentenced Defendant to 290 months imprisonment.

[Docket No. 259]

       In May 2018, Defendant filed a motion, under 18 U.S.C. § 3582(c),

challenging the calculation of his criminal history under Amendment 709 of the

Guidelines. [Docket No. 264] In July 2018, the Court denied Defendant’s motion

because Amendment 709 was not retroactive, the 2008 version of the Guidelines

was used at his sentencing, and Amendment 709 had no application to

Defendant’s case. [Docket No. 268]

       Defendant has now filed another motion to reduce his sentence under 18

U.S.C. § 3582(c). He asserts that United States Sentencing Guidelines

Amendment 802 retroactively applies to his sentencing to lower his advisory

guideline range and to warrant a downward departure.

III.   DISCUSSION

       Defendant asserts that his sentence should be reduced based on

Amendment 802. In support of that claim, he argues that Amendment 802

amended the commentary to U.S.S.G. § 5G1.3 regarding downward departures

for overstatement of criminal history category and that his criminal history

category was overstated because his prior offense for drug possession did not
                                        3
warrant 2 points. He also argues that Amendment 802 altered the calculation of

the base offense level under U.S.S.G. § 2L1.2, and, therefore, his base offense level

should have been lower.

      A.     Standard for Resentencing

      This Court does not have jurisdiction to modify a term of imprisonment

once it has been imposed except 1) upon a motion from the Director of the

Bureau of Prisons based on extraordinary and compelling circumstances or the

defendant’s advanced age; 2) to the extent expressly authorized by statute or by

Federal Rule of Criminal Procedure 35; or 3) if a defendant was sentenced based

on a sentencing range that has been subsequently reduced by the Sentencing

Commission and designated to apply retroactively. 18 U.S.C. § 3582(c). See also

United States v. Auman, 8 F.3d 1268, 1270-72 (8th Cir. 1993).

      Here, there is no motion from the Director of the Bureau of Prisons; no

statute authorizes modification of Defendant’s sentence; and Rule 35 does not

apply. As to the question of whether Defendant’s sentencing range has been

retroactively reduced by the Sentencing Commission, the Court “must first

determine that a reduction is consistent with § 1B1.10 before it may consider

whether the authorized reduction is warranted, either in whole or in part,



                                         4
according to the factors set forth in § 3553(a).” Dillon v. United States, 560 U.S.

817, 826 (2010).

      Eligibility for consideration under 18 U.S.C. § 3582(c)(2) is triggered
      only by an amendment listed in subsection (d) that lowers the
      applicable guideline range (i.e., the guideline range that corresponds
      to the offense level and criminal history category determined
      pursuant to 1B1.1(a), which is determined before consideration of
      any departure provision in the Guidelines Manual or any variance).

U.S.S.G. § 1B1.10, app. n.1(A).

      B.     Amendment 802

      Amendment 802 to the United States Sentencing Guidelines became

effective on November 1, 2016. As relevant to Defendant’s motion, it amended

the offense level calculations under U.S.S.G. § 2L1.2, Unlawfully Entering or

Remaining in the United States. It also amended the commentary to U.S.S.G. §

5G1.3, Imposition of a Sentence on a Defendant Subject to an Undischarged Term

of Imprisonment or Anticipated State Term of Imprisonment, by replacing the

term “an aggravated felony” with the term “a prior conviction” in Note 2(B).

      Amendment 802 was not retroactive, so the Court does not have the power

to grant Defendant’s motion. See U.S.S.G. § 1B1.10(d); United States v. Duenas-

Rodriguez, 706 F. App’x 215, 216 (5th Cir. 2017); United States v. Gonzalez-




                                          5
Ramos, 690 F. App’x 610, 611 (10th Cir. 2017); United States v. Paulino, 678 F.

App’x 57, 58 (3d Cir. 2017).

      Additionally, Defendant was convicted of Conspiracy to Distribute and

Possess with Intent to Distribute 1 Kilogram or More of Heroin and a Detectable

Amount of Cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) and 846.

He was not convicted of Unlawfully Entering or Remaining in the United States,

and his offense level was not calculated under U.S.S.G. § 2L1.2. Thus,

Amendment 802 has no application to Defendant’s case, and there would be no

basis for this Court to now lower Defendant’s sentence.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      Defendant Elio Hernandez’s Motion for Reduction of Sentence
      Pursuant to 18 U.S.C. § 3582(c). [Docket No. 269] is DENIED.




Dated: March 28, 2019                 s/ Michael J. Davis
                                      Michael J. Davis
                                      United States District Court




                                         6
